Case 1:19-cv-10475-LGS-DCF Document 56 Filed 04/23/20 Page 1 of 1


                                                              Haddon, Morgan and Foreman, P.C
                                                                           Laura A. Menninger


                                                                             150 East 10th Avenue
                                                                         Denver, Colorado 80203
                                                                PH   303.831.7364 FX 303.832.2628
                                                                                www.hmflaw.com
                                                                        lmenninger@hmflaw.com


   April 23, 2020

   VIA ECF

   Hon. Lorna G. Schofield
   United States District Judge
   Thurgood Marshall
   United States Courthouse
   40 Foley Square
   New York, New York 10007

          Re:       19-cv-10475 (LGS-DCF), Annie Farmer v. Darren K. Indyke, et al.

   Dear Judge Schofield:

           Pursuant to this Court’s directive at the conference held on April 16, 2020, I
   write to advise the Court that Ms. Maxwell intends to file a motion to dismiss under
   Fed. R. Civ. P. 12.

          While the defenses we intend to raise by pre-answer motion may be asserted
   and preserved in an answer, we respectfully submit that it promotes efficiency and
   conserves the parties’ resources for Ms. Maxwell to assert some defenses now, e.g.,
   meritorious arguments that one or more claims are legally deficient or venue is
   improper.

         Counsel respectfully suggests a briefing schedule wherein the Motion is filed
   by May 14, plaintiff responds by June 4, and the reply is due June 18.

   Respectfully Submitted,




   Laura A. Menninger

   CC: Counsel of Record via ECF
